               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE

________________________________________
                                         )
SAHA THAI STEEL PIPE PUBLIC              )
COMPANY LIMITED,                         )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )
UNITED STATES,                           )
                                         )                  Court No. 19-00208
      Defendant,                         )
                                         )
and                                      )
                                         )
WHEATLAND TUBE COMPANY,                  )
INDEPENDENCE TUBE                        )
CORPORATION, and SOUTHLAND               )
TUBE, INCORPORATED,                      )
                                         )
      Defendant-Intervenors.             )
________________________________________ )


                               DEFENDANT’S COMMENTS
                           IN SUPPORT OF REMAND RESULTS
       Pursuant to Rule 56.2(h)(3) of the Rules of the United States Court of International Trade

defendant, the United States, respectfully submits its comments in support of the remand results

dated March 15, 2021. See Final Results of Redetermination Pursuant to CIT Order, Mar. 15,

2021, ECF No. 53 (Remand Results). In its remand order, the Court directed the United States

Department of Commerce (Commerce) to conduct its sales below-cost test methodology without

a particular market situation adjustment to the cost of production and recalculate the weighted-

average dumping margin without a particular market situation adjustment. Opinion and Order,

Dec. 21, 2020, ECF No. 48 (Remand Order). Although Commerce filed its Remand Results in
respectful protest, continuing to find that a particular market situation exists in Thailand, Remand

Results, at 2-3, Commerce nevertheless complied with the Remand Order by removing the cost-

based particular market situation adjustment. See id., at 4. No party has objected to the Remand

Results. Because the Remand Results comply with the Remand Order, and in the absence of any

objection, we respectfully request that the Court sustain the Remand Results.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      JEANNE E. DAVIDSON
                                                      Director

                                                      /s/ Franklin E. White, Jr.
                                                      FRANKLIN E. WHITE, JR.
                                                      Assistant Director

                                                      /s/ In. K. Cho
 Of Counsel:                                          IN K. CHO
 BRENDAN S. SASLOW                                    Trial Attorney
 Attorney                                             Commercial Litigation Branch
 Office of the Chief Counsel for Trade                Civil Division
 Enforcement and Compliance                           U.S. Department of Justice
 United States Department of Commerce                 P.O. Box 480
                                                      Ben Franklin Station
                                                      Washington, DC 20044
                                                      Telephone: (202) 616-0463
                                                      Facsimile: (202) 305-7644
                                                      Email:       In.K.Cho@usdoj.gov

 May 28, 2021                                         Attorneys for Defendant




                                               -2-
